             Case 3:18-cv-05783-RAJ Document 17-3 Filed 03/18/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                                                 U.S. District Judge Richard A. Jones

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10
      LUCINDA JENKINS-HAMBY,                                  3:18-cv-05783-RAJ
11      Plaintiff,

12    vs.

13    COMMISSIONER OF SOCIAL SECURITY,                        ORDER
        Defendant.
14

15
            It is hereby ORDERED that attorney fees in the amount of $3,936.06 and costs in the
16
     amount of $400 shall be awarded to Plaintiff pursuant to the Equal Access to Justice Act, 28
17
     U.S.C. § 2412. Attorney fees will be paid to Plaintiff’s attorney, dependent upon verification that
18
     Plaintiff has no debt which qualifies for offset against the awarded fees, pursuant to the Treasury
19
     Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521 (2010). Attorney fees are paid
20
     pursuant to 28 U.S.C. §1920.
21
            If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and
22
     mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR
              Case 3:18-cv-05783-RAJ Document 17-3 Filed 03/18/20 Page 2 of 2




 1   97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

 2   shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.

 3                       25 day of ___________________,
            DATED this _____         March              2020.

 4                                  ______________________________________________
                                    _ UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
